 


110 HR 2710 IH: To repeal and modify certain provisions of law relating to the review of the detention of enemy combatants.
U.S. House of Representatives
2007-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2710 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2007 
Mr. Sestak introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To repeal and modify certain provisions of law relating to the review of the detention of enemy combatants. 
 
 
1.Repeal and modification of certain provisions relating to review of detention of enemy combatants 
(a)Repeal of limitation on judicial review of detention of enemy combatantsSection 2241 of title 28, United States Code, is amended by striking subsection (e). 
(b)Repeal of review of decisions of combatant status review tribunals of propriety of detentionSection 1005(e) of the Detainee Treatment Act of 2005 (Public Law 109–148; 10 U.S.C. 801 note) and section 1405(e) of the Detainee Treatment Act of 2005 (Public Law 109–163; 10 U.S.C. 801 note) are each amended by striking paragraph (2). 
(c)Modification of review of military commission procedures and actionsSection 950j of title 10, United States Code, is amended by striking subsection (b) and inserting the following: 
 
(b)Limited review of military commission procedures and actionsExcept as otherwise provided in this chapter or in section 2241 of title 28 or any other habeas corpus provision, and notwithstanding any other provision of law, no court, justice, or judge shall have jurisdiction to hear or consider any claim or cause of action whatsoever, including any action pending on or filed after the date of the enactment of the Military Commissions Act of 2006, relating to the prosecution, trial, or judgment of a military commission under this chapter, including challenges to the lawfulness of procedures of military commissions under this chapter.. 
 
